Appeal from a decision of the Workers’ Compensation Board, filed April 14, 1981. The employer contends that the board erred in finding that claimant had not voluntarily withdrawn from the labor market. However, in view of the undisputed testimony that claimant’s retirement was involuntary, that subsequently he searched for and obtained other employment and that he had a causally related disability, the board’s finding is clearly supported by substantial evidence (see Matter ofYamonaco v Union Carbide Corp., 42 AD2d 1014; Matter of Santry v Westinghouse Elec. Corp., 35 AD2d 1037). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.